     Case 2:19-cv-03381-DSF-AS Document 11 Filed 05/16/19 Page 1 of 3 Page ID #:35




 1   THE KARLIN LAW FIRM LLP
 2   L. Scott Karlin (SBN 90605)
     Michael J. Karlin (SBN 272442)
 3   Michael A. Correia (SBN 321169)
 4   13522 Newport Avenue, Suite 201
     Tustin, California 92780
 5
     Telephone: (714) 731-3283
 6   Facsimile: (714) 731-5741
 7   lsk@karlinlaw.com
     mike@karlinlaw.com
 8   mac@karlinlaw.com
 9
     Attorneys for Defendants: LaserAway Medical Group, Inc.
10
11
                                UNITED STATES DISTRICT COURT
12
                               CENTRAL DISTRICT OF CALIFORNIA
13
14                                               Case No. 2:19-cv-03381-DSF-AS
     Brian Whitaker,
15
16
                  Plaintiff,               Stipulation to Extend Time to Respond to
17
           vs.                             Initial Complaint By Not More Than 30

18
     MD & MD Properties, LLC, a California Days
     Limited Liability Company; Laseraway  (L.R. 8-3)
19   Medical Group, Inc., a California
     Corporation; and Does 1-10,           Complaint served: May 7, 2019 for
20                                         Defendant Laseraway Medical Group, Inc.
21                                         Current response date: May 28, 2019 for
                 Defendants.               Defendant Laseraway Medical Group, Inc.
22                                         New response date: June 27, 2019 for
                                           Defendant Laseraway Medical Group, Inc.
23
24         The following stipulation is entered into by and between Plaintiff Brian Whitaker
25
     and Defendant Laseraway Medical Group, Inc. in this action (“Parties”), by and through
26
27   their respective counsel of record. The Parties hereby enter into the following stipulation:
28


                                                  1
                                                                 2:19-cv-03381-DSF-AS -- STIPULATION
     Case 2:19-cv-03381-DSF-AS Document 11 Filed 05/16/19 Page 2 of 3 Page ID #:36




 1         1. Plaintiff agrees to give Defendant Laseraway Medical Group, Inc. an extension
 2
     to respond to the Complaint.
 3
 4         2. Original due date to respond to the Complaint was on May 28, 2019 for
 5
     Defendant Laseraway Medical Group, Inc.
 6
 7         4. It is agreed and stipulated that the new due date for Defendant Laseraway

 8   Medical Group, Inc. will be June 27, 2019.
 9
           Good cause exists for this extension as defense counsel has just been retained for
10
11   this case and requires time to become knowledgeable about the case to prepare an initial
12
     pleading.
13
14         Accordingly, the Parties stipulate to the above.
15         IT IS SO STIPULATED.
16
17
     DATED: May 15, 2019             CENTER FOR DISABILITY ACCESS
18
19                                         By: /s/ Phyl Grace
                                             Phyl Grace, Esq.
20                                           Attorney for Plaintiff,
21                                           Brian Whitaker
22
23   DATED: May 15, 2019             THE KARLIN LAW FIRM LLP
24
                                           By: /s/ Michael A. Correia
25                                            Michael A. Correia, Esq.
26                                            Attorney for Defendant,
                                              Laseraway Medical Group, Inc.
27
28


                                                  2
                                                                2:19-cv-03381-DSF-AS -- STIPULATION
     Case 2:19-cv-03381-DSF-AS Document 11 Filed 05/16/19 Page 3 of 3 Page ID #:37




 1   I, Michael A. Correia attest that all other signatories listed, and on whose behalf the filing
 2   is submitted, concur in the filing’s content and have authorized the filing.
 3                                                  /s/ Michael A. Correia
 4                                                  Michael A. Correia, Esq.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   3
                                                                  2:19-cv-03381-DSF-AS -- STIPULATION
